33 N.Y.2d 964 (1974)
In the Matter of the Claim of Florence Rosebrook, Respondent,
v.
Glen & Mohawk Milk Association, Inc. et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued January 8, 1974.
Decided February 13, 1974.
Anne M. Powell and Harold M. Foster for appellants.
Louis J. Lefkowitz, Attorney-General (Jorge L. Gomez, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant-respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order affirmed, with costs, on the memorandum at the Appellate Division.